
	
		I
		111th CONGRESS
		2d Session
		H. R. 6138
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to afford Federal
		  employees residing in the District of Columbia the same opportunities for
		  political participation as are available with respect to certain Federal
		  employees residing in Maryland or Virginia.
	
	
		1.Short titleThis Act may be cited as the
			 Hatch Act National Capital Region
			 Parity Act.
		2.AmendmentSection 7325(1) of title 5, United States
			 Code, is amended by inserting after subdivision the following:
			 is the District of Columbia or.
		
